DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 01/07/2022, claims 2-3 have been amended, and claims 8-10 are new. Currently, claims 1-10 are pending.

Allowable Subject Matter
Claims 1-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a dial style touch panel device. 
Independent claim 1 distinctly features:
“wherein the knob includes a plurality of detection points separated from the rotation axis, and the knob is capable of being disposed with the rotation axis positioned at a predetermined position on the touch panel, the rotation detection device comprising: a position detector configured to detect positions of the plurality of detection points on the touch panel; a rotation detector configured to detect the rotation of the knob based on the positions of the plurality of detection points detected by the position detector; and a processing circuitry configured to complement the positions of rest of the detection points used for detection of the rotation detector based on the positions of some of the detection points and the predetermined position of the rotation axis when the position detector detects only the positions of some of the detection points among the plurality of detection points”
Independent claim 2 distinctly features:
“wherein the knob includes a plurality of detection points separated from the rotation axis, and the knob is capable of being disposed with the rotation axis positioned at a predetermined position on the touch panel, the rotation detection device comprising: a position detector configured to detect positions of the plurality of detection points on the touch panel; a rotation detector configured to detect the rotation of the knob based on the positions of the plurality of detection points detected by the position detector; and a processing circuitry configured to complement the positions of rest of the detection points used for detection of the rotation detector based on the positions of some of the detection points and the predetermined position of the rotation axis when the position detector detects only the positions of some of the detection points among the plurality of detection points, wherein the rotation detector is configured to associate positions of a plurality of current detection points including the positions of some of the detection points detected by the position detector and the positions of the rest of the detection points complemented by the processing circuitry with positions of a plurality of previous detection points, and detect the rotation of the knob based on the positions of the plurality of current detection points and the positions of the plurality of previous detection points, which are associated with each other”
Independent claim 7 distinctly features:
“wherein the knob includes a plurality of detection points separated from the rotation axis, and the knob is capable of being disposed with the rotation axis positioned at a predetermined position on the touch panel, the rotation detection method comprising: detecting positions of the plurality of detection points on the touch panel; detecting the rotation of the knob based on the detected positions of the plurality of detection points; and complementing the positions of rest of the detection points used for detection of the rotation of the knob based on the positions of some of the detection points and the predetermined position of the rotation axis when only the positions of some of the detection points among the plurality of detection points are detected”
The closest prior art Imai (US 20140350784 A1) teaches dial style touch panel as shown in Fig. 5 and paragraphs 40-41, and Tseng (US 20140042004 A1) teach a dial style touch panel as shown in paragraphs 44-47 and figure 3. 
However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious wherein a specific method is adopted to detect dial coordinate detection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/Primary Examiner, Art Unit 2626